                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

 Gary Steven Scott,                           )            Civil Action No. 6: 19-0384-RMG
                                              )
                       Plaintiff,             )
                                              )
        V.                                    )                ORDER AND OPINION
                                              )
Warden Scott Lewis, et al.,                   )
                                              )
                       Defendants.            )
                                              )

       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

recommending that Defendant Officer Brown be dismissed pursuant to Rule 4(m) of the Federal

Rules of Civil Procedure. (Dkt. No. 65.) For the reasons set forth below, the Court adopts the

R & R as the Order of the Court and dismisses Defendant Brown.

I.     Background

       Plaintiff is a pro se incarcerated person alleging constitutional vio lations pursuant to 42

U.S.C. § 1983.     The Magistrate Judge issued an order authorizing service of process and

notifying Plaintiff of his responsibility to provide information sufficient to serve Defendants and

warning of dismissal pursuant to Rule 4(m) if service was not achieved within ninety days . (Dkt.

No. 12.) The summons to Defendant Brown was returned unexecuted because he could not be

identified based on the information provided by Plaintiff. The Magistrate Judge again issued an

order notifying Pl aintiff of potential Rule 4(m) consequences. (Dkt. No. 31.) Plaintiff provided a

new summons identifying Defendant Brown's full name, but it was again returned unexecuted

because Defendant could not be found or identified. (Dkt. No. 55.)         The Magistrate Judge

ordered Plaintiff to show good cause for failure to provide adequate service information. (Dkt.

No. 57.) The deadline to respond passed and Plaintiff filed no response.



                                                  -1-
 II.    Legal Standard

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumpti ve weight and the responsibility to make a final determination remains with the

Court. See, e.g. , Mathews v. Weber, 423 U.S . 261 , 270-71 (1976).        The Court may "accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge. " 28 U.S.C. § 636(b)(l)(C). Where the plaintiff objects to the R & R, the Court "makes a

de nova determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." Id.          In the absence of objections, the Court

reviews the R & R to " only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation." Fed. R. Civ. P. 72 advisory committee's note; see also

Camby v. Davis, 718 F .2d 198, 199 (4th Cir. 1983) ("In the absence of objection . . . we do not

believe that it requires any explanation.").

III.   Discussion

       Rule 4(m) of the Federal Rules of Civil Procedure provides that " [i] f a defendant is not

served within (90) days after the complaint is filed , the court- on motion or on its own after

notice to the plaintiff- must dismiss the action without prejudice against that defendant . ...

But if the plaintiff shows good cause for the failure , the court must extend the time for service to

an appropriate period. " Fed. R. Civ. P. 4(m). Here, because Plaintiff filed his complaint prose

and in for ma pauperis, the ninety-day period began to run on the date the summons was issued,

March 8, 2019, rather than during initial case review. (Dkt. No. I 4.) Tolling the time between

May 8, 2019 and June 3, 2019, during which Plaintiff was provided time to submit a new

summon s and Form USM 285 for Defendant Brown, the ninety-day deadline has since expired.

Defendant Brown has not been served nor has Plaintiff shown good cause.




                                                -2-
       Plaintiff now objects to the R & R, stating that the Office of the General Counsel

informed him on May 7, 2019 that Defendant Brown was named Ervin Brown, and that Plaintiff

thereafter submitted amended forms to the district court in Columbia, South Carolina and mailed

out the amended summons and complaint on May 8, 2019. (Dkt. No. 67.) There is no indication

on the docket that Defendant Brown has been served with an amended summons and complaint

and, as noted, and a summons was most recently returned unexecuted as to Erwin Brown on June

23, 2019. (Dkt. No. 55 .)    The Court therefore finds that dismi ssal of Defendant Brown is

required by Rule 4(m).

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No . 65) as the Order of

the Court and DISMISSES WITHOUT PREJUDICE Defendant Brown.

       AND IT IS SO ORDERED.




September_i, 2019
Charleston, South Carolina




                                              -3-
